                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                 UNITED STATES DISTRICT COURT

                        9                                         DISTRICT OF NEVADA

                      10

                      11        JACQUELINE STEINMETZ,                            Case No. 2:19-cv-00067-APG-GWF

                      12                          Plaintiff,                     STIPULATION AND ORDER TO EXTEND
                                                                                 TIME FOR EXPERIAN INFORMATION
                      13               v.                                        SOLUTIONS, INC. TO FILE REPLY IN
                      14        AMERICAN HONDA FINANCE; CHASE                    SUPPORT OF MOTION TO DISMISS [ECF
                                CARD; EQUIFAX INFORMATION                        NO. 37]
                      15        SERVICES, LLC; EXPERIAN
                                INFORAMTION SOLUTIONS, INC.;                     [FIRST REQUEST]
                      16        INNOVIS DATA SOLUTIONS, INC.;
                                TRANS UNION LLC; AND SELECT                      Complaint filed: January 10, 2019
                      17        PORTFOLIO SERVICING, LLC,                        FAC filed: March 11, 2019
                      18                          Defendants.

                      19
                                      Defendant Experian Information Solutions, Inc. (“Experian”) and Plaintiff Jacqueline
                      20
                               Steinmetz (“Plaintiff”), by and through their counsel of record, hereby submit this stipulation to
                      21
                               extend time for Experian to file its reply in support of its motion to dismiss filed on March 25,
                      22
                               2019 (ECF No. 37) pursuant to LR IA 6-1.
                      23
                                      Plaintiff filed her First Amended Complaint on March 11, 2019. (ECF No. 28). Experian
                      24
                               filed its motion to dismiss on March 25, 2019. (ECF No. 37). Plaintiff filed her opposition to
                      25
                               Experian’s motion to dismiss on April 8, 2019. (ECF No. 50). Currently, Experian’s reply in
                      26
                               support of its motion to dismiss is due April 15, 2019. Plaintiff and Experian stipulate and agree
                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                         1      that Experian shall have a one-week extension or until April 22, 2019, to file its reply in support
                         2      of its motion to dismiss.
                         3             This is Experian’s first request for an extension of time to file its reply in support of its
                         4      motion to dismiss and is not intended to cause any delay or prejudice to any party, but rather to
                         5      allow Experian time to respond to the arguments set forth in Plaintiff’s opposition and taking into
                         6      account several other filings that Experian has due around this time in this District.
                         7             DATED this 10th day of April 2019.
                         8

                         9     KNEPPER & CLARK LLC                               NAYLOR & BRASTER

                      10

                      11       By: /s/ Miles N. Clark                            By: /s/ Jennifer L. Braster
                                   Matthew I. Knepper (NBN 12796)                    Jennifer L. Braster
                      12           Miles N. Clark (NBN 13848)                        Nevada Bar No. 9982
                                   10040 W. Cheyenne Ave., Suite 170-109             Andrew J. Sharples
                      13           Las Vegas, NV 89129                               Nevada Bar No. 12866
                                                                                     1050 Indigo Drive, Suite 200
                      14           David H. Krieger (NBN 9086)                       Las Vegas, NV 89145
                                   HAINES & KRIEGER
                      15           8985 S. Eastern Avenue, Suite 350                    Cheryl L. O’Connor
                                  Las Vegas, NV 89123                                   Nevada Bar No. 14745
                      16                                                                JONES DAY
                                  Attorneys for Plaintiff Jacqueline Steinmetz          3161 Michelson Drive, Suite 800
                      17                                                                Irvine, CA 92612-4408

                      18                                                         Attorneys for Defendant
                                                                                 Experian Information Solutions, Inc.
                      19

                      20

                      21         IT IS SO ORDERED.

                      22         Dated
                                 Dated:this __ day
                                         April 10, of April, 2019.
                                                   2019.
                                                                                   UNITED STATES DISTRICT JUDGE
                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                           2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
